


110 HR 5744 IH: To amend the Internal Revenue Code of 1986 to extend

U.S. House of Representatives
2008-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5744
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2008
			Mr. Cohen introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend
		  permanently the election to deduct State and local general sales
		  taxes.
	
	
		1.Election to deduct state and
			 local general sales taxes made permanent
			(a)In
			 generalParagraph (5) of
			 section 164(b) of the Internal Revenue Code of 1986 (relating to general sales
			 taxes) is amended by striking subparagraph (I).
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
